I wish to congratulate
you, Sir, on your election to the presidency of the
forty-eighth session of the General Assembly. We are sure
that your vast experience, personal qualifications, and
intimate knowledge of the manifold problems confronting the
international community will serve you well in the
performance of your duties. Please be assured of the fullest
cooperation and support of the Liberian delegation.
We extend a deserving tribute to your predecessor,
Mr. Stoyan Ganev of Bulgaria, for the efficient and able
manner in which he handled the affairs of the Assembly
during the past year. His decisiveness and fairness paid off
greatly in producing the many results which are a positive
outgrowth of the debate of the previous session.
Our Secretary-General, Mr. Boutros Boutros-Ghali, also
deserves special commendation for his persistent and tireless
Forty-eighth session - 13 October l993 5
efforts in trying to secure a world that is both peaceful and
just and sustained by an equitable economic order. Indeed,
his devotion and singular commitment to the principles and
purposes of the Organization have brought renewed
confidence on the prospects of achieving mankind’s dream
of a stable international environment.
We seize this opportunity to welcome the
newly-admitted Members of the United Nations. It is our
fervent hope that they will make a meaningful contribution
to our common search for global peace and security.
Over the past three years Liberia’s external relations, in
response to domestic imperatives, have focused on the
achievement of four primary objectives: first, to ensure that
international opinion is sensitized to the serious effects of
the civil war in Liberia and the need for international
support to end the conflict; secondly, to effect the
mobilization of humanitarian and emergency relief assistance
for the war-ravaged population; thirdly, to help sustain the
consensus on the situation in Liberia within the Economic
Community of West African States (ECOWAS), and to
secure broader international acceptance of the ECOWAS
peace plan as the best possible formula for resolving the
Liberian civil strife; and, fourthly, to enhance the peace
process itself by neutralizing attempts to resolve the Liberian
conflict through the military victory of a faction, while
encouraging a negotiated political settlement of this
seemingly intractable conflict.
In pursuit of these objectives, the Interim Government
of National Unity (IGNU) has participated in 25 peace talks
and a great number of other consultations with the Liberian
factions, the leaders of subregional, regional and
international organizations, and foreign Governments to
enhance the prospects for peace in Liberia.
It is now my pleasing duty to inform the Assembly that
the Interim Government of National Unity, the National
Patriotic Front of Liberia (NPFL) and the United Liberation
Movement of Liberia for Democracy (ULIMO) signed a
peace accord in Cotonou, the Republic of Benin, on 25 July
1993. The Cotonou Agreement is a significant breakthrough
in the quest for durable peace in Liberia.
By agreeing on a process beginning with a cease-fire
and leading to disarmament, demobilization and then free
and fair elections, we Liberians have all finally decided on
how power will be acquired in our country. The Agreement
is therefore a great victory for the people of Liberia in their
efforts to secure a democratic future.
As my delegation stated on 10 August 1993 during the
Security Council’s consideration of the report (S/26200) of
the Secretary-General on Liberia, the Cotonou Agreement is
also a victory for the leaders and peoples of the member
States of the Economic Community of West African States,
who took a bold and courageous initiative to resolve a
security question in their subregion, with the active support
and cooperation of the Organization of African Unity
(OAU).
On that occasion, we went on to state, and we here
repeat, that the United Nations must also share in this
victory. In this vein we wish to register our appreciation to
Secretary-General Boutros Boutros-Ghali for his consuming
interest in the crisis in Liberia. We thank him immensely
for his thorough and incisive reports on Liberia, which
enhanced the decisiveness of the Security Council with
respect to resolutions 788 (1992), 813 (1993) and
866 (1993).
We also commend the Secretary-General’s Special
Representative for Liberia, Mr. Trevor Gordon-Somers; the
OAU Eminent Person for Liberia, former Zimbabwean
President the Rev. Dr. Canaan Banana; and the former
Executive Secretary of ECOWAS, Dr. Abbas Bundu; whose
relentless collaborative efforts helped to make the Cotonou
Agreement a reality.
The people of Liberia will for ever remain grateful to
the gallant men and women of the ECOWAS Cease-fire
Monitoring Group (ECOMOG). Enduring thanks go to the
West African States which have made troop contributions to
the peace-keeping effort: Nigeria, Ghana, Guinea, Sierra
Leone, Gambia, Mali and Senegal.
During the process of negotiating the Cotonou
Agreement, the Interim Government, largely a coalition of
various political parties and interest groups representing the
vast majority of our citizenry who do not bear arms,
demanded the disarmament of all combatants as a sine qua
non for the restoration of peace. The armed factions
conceded to this demand on condition that a new,
transitional authority, to include the Interim Government, be
organized within a framework acceptable to them. This
concession, hardly an unreasonably high price to pay for
disarmament and peace, was made. The Cotonou
Agreement, then, divided into a military and a political
component, encompasses provisions attending a trade-off.
The political demands are far-reaching, in that they
require more than a simple reconfiguration of the Interim
Government within the context of power-sharing. The
6 General Assembly - Forty-eighth session
Liberian National Transitional Government, being a new
creation, requires the divestiture of power from the current
interim authorities. On the other hand, the warring factions,
divested of their arms and demobilized, will equally cease to
exist as fighting forces.
To strengthen the Agreement, or otherwise reinforce the
confidence of the parties, it was agreed that the installing of
the Transitional Government, and the beginning of the
disarmament process, each being a precondition for the
other, would ensue simultaneously. However, this demand
for concurrent processes harbours the prospective danger that
an achievement lag in either component, military or political,
may tend to undermine confidence in the entire peace
process and thereby threaten the understanding.
What, then, does each phase require, and how much
and in what area has progress been made?
The implementation of the political phase of the
Accords has largely been completed, and on schedule. The
Interim Government has complied with all the concessions
required for disarmament so that Liberians may live free
from fear and have a chance of being at peace with each
other.
A five-member Council of State has been formed to
constitute the executive authority of the Transitional
Government. The legislature, the judiciary, and the
Elections Commission are being reorganized or otherwise
made to reflect the inclusive intent of the transitional period.
The Liberian National Transitional Government is waiting to
be installed once the disarmament process begins. Pacta
sunt servanda. What, then, is the requirement for the
disarmament process to begin? The following paragraph
from the report of the Secretary-General on Liberia, of 4
August 1993, correctly reflects the specific provisions of the
agreement and the factor motivating them. The
Secretary-General states:
"Given the level of mistrust existing between
ECOMOG and the NPFL, special measures were
devised to make ECOMOG acceptable to all parties in
overseeing encampment, disarmament and
demobilization. It was agreed that ECOMOG would be
expanded to include new troops from countries not
already participating in ECOMOG. These troops would
be drawn from other ECOWAS countries, as well as
from OAU countries outside of the West African
subregion. In addition, it was proposed that United
Nations military observers would monitor and verify
the cease-fire as well as the implementation of the
encampment, disarmament and demobilization
provisions of the Agreement." (S/26200, para. 7)
A month later, in September 1993, the
Secretary-General, recognizing that these preparations for
disarmament would not keep pace with the political
arrangements, advanced a most constructive proposal in his
report of 9 September 1993 as follows:
"... The Agreement forecasts that the
transitional government would be established
approximately one month after the signing of the
agreement, concomitant with the commencement of
the disarmament process. While this process is
already somewhat behind schedule, the establishment
of the transitional government is crucial to
reinforcing national reconciliation. I therefore urge
ECOMOG to move quickly in commencing the
disarmament process, with monitoring provided by
the advance team of UNOMIL, even before full
deployment of the expanded ECOMOG and
UNOMIL. In this regard, it is encouraging to note
that NPFL expressed to the planning mission its
readiness to accept troops from among the present
ECOMOG contingent to be deployed in NPFL areas.
With the expected full deployment of the advanced
team of United Nations military observers in the
coming days, the disarmament process could possibly
begin immediately thereafter." (S/26422, para. 40)
Last week in Monrovia, Dr. Amos Sawyer, the
President of the Interim Government of National Unity,
publicly assured the Liberian people that if the armed
factions accept the Secretary-General’s proposal and allow
the disarmament process to commence, he would
immediately transfer power to the transitional authorities.
However, the unwillingness of any of the armed factions to
avail itself of the proposal need not necessarily be viewed as
reflective of a lack of will or suggestive of bad faith.
Scrupulous adherence to the actual terms of the Agreement
may ultimately enhance the prospects for genuine peace,
however slow and exacting the process may prove to be.
Meanwhile, efforts continue to get the full complement of
additional ECOMOG forces and United Nations observers.
The Government of Liberia wishes to thank the United
States Government for its contribution to the Trust Fund of
the Economic Community of West African States to
facilitate the expansion of ECOMOG and assist the forces
currently in place. We renew our request to other friendly
Governments to respond to the Secretary-General’s appeal
for contributions to the Trust Fund as a means of advancing
the peace process in Liberia.
Forty-eighth session - 13 October l993 7
We are convinced that the enabling conditions for
disarmament will be expeditiously created and that the
Transitional Government will be installed shortly. The fact
that the cease-fire continues to hold and that the parties are
largely cooperating with each other is a basis for continuing
confidence in the commitment of the parties.
Our hearts are touched by the great outpouring of
empathy and good will from countries that have contributed
to the well-being of the people of Liberia since the
beginning of our conflict. Through the specialized agencies
of the United Nations system, as well as many private
volunteer and non-governmental organizations, they have
enabled many Liberians to find life worth living because of
the genuine concern that has been demonstrated. Our thanks
go to all those who continue to make a difference in the
lives of our people.
The Transitional Government, when installed with
authority spanning the entire country, will stand in need of
extensive relief assistance to respond effectively to the
monumental human suffering existing in some parts of
Liberia. Our delegation envisages an upsurge in the demand
for humanitarian assistance, with food and medical supplies
being the obvious priorities. We appeal to the international
community to stand ready to assist the people of Liberia for
a reasonable period, as it will take time before the
advantages of peace are translated into real improvements in
the lives of the people.
A successful disarmament exercise will be the
long-awaited signal for our people in refugee camps to
return home. Indeed, the Transitional Government will need
the cooperation and assistance of men of good will
everywhere in order to succeed in the awesome tasks of
repatriation, resettlement and rehabilitation. The gruesome
civil war devastated the economy of the country, paralysed
vital social services and destroyed basic infrastructure. It is
significant that the political division of the country has
prevented a coordinated needs survey to fully assess the
reconstruction demand.
It is important, also, that the Transitional Government
has the task of helping to prepare the country for free and
fair elections, to be held under international supervision and
monitoring within six to seven months. This is hardly ideal
timing, but it proved to be the best that a negotiated
settlement could produce. Clearly, the international
community has a moral obligation to help the people of
Liberia succeed in this endeavour, since the very thought of
failure attending these exercises is, in itself, a nightmare.
The Interim Government has striven, even in the
throes of a civil war, to maintain law and order and operate
with a Constitution which affirms civil liberties and respect
for fundamental human rights. We, as men of conscience,
condemn and stand in total opposition against those who, in
the midst of the war, trained their weapons on helpless
civilians. We therefore thank the Secretary-General for
responding with dispatch to the Interim Government’s
request for the establishment of a commission of inquiry to
investigate the atrocities committed since the commencement
of the civil war. We believe that the Wako Commission
Report has contributed to amassing the evidence required in
order for justice to be done to the perpetrators of the Harbel
area massacre and other massacres.
Liberia’s tragic circumstances, coupled with the
efforts to resolve the conflict, provide useful lessons that
could be most instructive for the international community.
The Liberian peace process has shown that, even in the face
of scarce resources, member States of the Economic
Community of West African States have contained a security
threat in their subregion by marshalling the requisite political
will to do so. The dispatch and maintenance of a peace-
keeping force in Liberia by the leaders of ECOWAS
represent the finest hour for Africa in its efforts to maintain
peace and security on the continent.
The Liberian experience has also demonstrated that
peace initiatives that are conceived and implemented within
a subregional context, while supported and assisted by
regional and international organizations, are a practical
approach which stands the best chance of success in conflict
resolution. The States closest to the conflict are likely to
have a deeper understanding of, and appreciation for, the
interplay of forces within the milieu. It is against this
background that the Government of Liberia gave its fullest
support for, and endorsement of, the establishment of a
mechanism for conflict prevention, management and
resolution within the Organization of African Unity.
We welcome the establishment of the Department of
Peace-keeping Operations in the Secretariat for the planning
and coordination of all United Nations peace-keeping
activities, confident that it will countenance greater regional
involvement in conflict management, buttressed by support
from the United Nations.
On the question of Somalia, the Government of
Liberia welcomes the bold and courageous efforts by the
United Nations to resolve the tragic situation there and bring
peace to that country. We deplore the killing of United
Nations peace-keepers in Mogadishu, and we support the
8 General Assembly - Forty-eighth session
efforts by this world body to bring to justice those
responsible for such acts. The implementation of the Addis
Ababa Accords, signed on 27 March 1993, at the national
reconciliation conference, offers the best hope for a peaceful
transition to a pacified and democratic State of Somalia. We
therefore urge the Somali factions to respect and implement
that agreement.
Regarding South Africa, we welcome the current
multi-party negotiations in that country as the most inclusive
forum so far convened to end the apartheid system and
create a non-racial, democratic society. We are pleased that,
as a result of these negotiations, a democratic Government
is scheduled to be elected in April 1994.
With regard to Angola, the Government of Liberia
wishes to call on UNITA to abandon its military agenda and
seek to resolve the crisis through peaceful means in
conformity with the Bicesse Accords. In this light, we also
make a special appeal to UNITA to conform to the wishes
of the people of Angola by accepting the results of the
September 1992 elections. We call on it to sign the protocol
of agreement negotiated in Abidjan in a spirit of national
unity and reconciliation of all Angolans.
Last month the world welcomed the historic and
dramatic developments affecting peace in the Middle East,
when the Government of Israel and the Palestine Liberation
Organization (PLO) recognized each other. The signing of
an agreement on Palestinian autonomy means that the first
real step has indeed been taken towards Palestinian self-rule.
It is our sincerest hope that this agreement will soon be
complemented by peace accords between Israel and all of its
Arab neighbours.
Perhaps no problem, apart from the spectre of a
nuclear holocaust, has elicited more global concern than that
of the environment, given its intrinsic linkage to man’s
survival and his economic well-being. In a world
characterized by issues of common concern and
ever-increasing interdependence of States, a collective
approach is indispensable in meeting the challenges posed by
environmental problems and the international economic
situation. The environmental crisis is now posing a serious
threat to the life-support system of our planet. This is why
my delegation believes it is most important that Member
States maintain the momentum gained at the historic 1992
Conference on Environment and Development, held in Rio
de Janeiro, by effective follow-up at the national and
international levels. We welcome the establishment of the
Commission on Sustainable Development whose
responsibility it is to review and monitor implementation of
Agenda 21.
With respect to the world economic situation, it
remains our firm belief that, in order to achieve progress in
global economic recovery, issues of long-term significance,
such as the excruciating debt burden of developing countries,
low commodity prices, protectionism and dwindling resource
flow into developing countries, should all form the real
agenda for the setting of priorities to include a permanent
increase in global economic growth. The current gloomy
situation of the international economy, worse now than in
the previous decade, is further accentuated by new risks to
the world economy caused by conflicts, the problem of
refugees and the plight of the world’s children. These
problems pose a real threat to growth and development in
many regions of the world.
In view of what I have said, there is an urgent need,
as a part of the continuing effort to forge a new and fairer
international economic order, for the peace dividends derived
from the easing of bipolar tension to be deployed to meet
the development needs of the world’s most economically
disadvantaged regions. They should not be reserved for the
exclusive use of the already wealthy nations, and they should
not be directed only towards the political and economic
liberalization of a particular region of the world. All must
take into account the fact that economic opportunity and
social justice are essential preconditions for peace and
security in our global village.
The post-cold-war era has offered the United Nations
new opportunities and challenges, particularly in the
fulfilment of its unique responsibility as the conscience of
mankind. In recent years, the United Nations has taken bold
decisions in peacemaking, peace-keeping and peace-building,
humanitarian intervention and the protection of human rights.
These assertive approaches have made the United Nations
appear more relevant to the peoples of the world.
It is hoped that, in its honourable pursuits, the United
Nations will continue to be led by men of vision who can
ensure the realization of the noble ideals enshrined in its Charter -
fostering world peace and promoting development and
cooperation amongst all the peoples of our one world.
